Exhibit 10.30

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement (this “Amendment”) is made and
entered into effective as of December 24, 2008, by WALLACE D. RUIZ (“Executive”)
and SRI/SURGICAL EXPRESS, INC., a Florida corporation (the “Company”).

BACKGROUND

Executive and Company entered into an Employment Agreement dated as of July 1,
2005 (the “Employment Agreement”). Executive and Company desire to amend the
Employment Agreement on the terms and conditions set forth below in order to
bring the Employment Agreement into compliance with Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”).

OPERATIVE TERMS

In consideration of the respective agreements of the parties contained in this
Amendment and for other good and valuable consideration, the parties agree to
amend the Employment Agreement as follows:

1. The definitions of “Involuntary Termination” and “Severance Date” in
Section 1 of the Employment Agreement are amended and restated to read as
follows:

“Involuntary Termination” means the termination of Executive by the Company for
any reason other than for Cause, death, or Disability that constitutes an
“involuntary separation from service” within the meaning of Treasury Regulations
Section 1.409A-1(n)(1). To the extent necessary to comply with Section 409A,
references to “termination of employment,” “separation from service” or
variations thereof in this Agreement shall mean the Executive’s “separation from
service” from the Company within the meaning of Section 409A(a)(2)(A)(i) and the
default rules of Treasury Regulations Section 1.409A-1(h).

“Severance Date” means the effective date of Executive’s separation from service
from the Company by reason of an Involuntary Termination. To the extent
necessary to comply with Section 409A, references to the “date of employment
termination” or variations thereof in this Agreement shall mean the Severance
Date.

2. Section 4(a)(ii) of the Employment Agreement is amended by inserting the
following sentences at the end thereof:

To receive an annual bonus for any calendar year, Executive must remain employed
with the Company until the time of payment. All annual bonuses shall be paid to
Executive on or after January 1 and on or before March 31 of the year
immediately following the year to which the bonus relates.



--------------------------------------------------------------------------------

3. Section 4(e) of the Employment Agreement is amended by inserting the
following sentence at the end thereof:

A termination of employment at the election of the Executive shall be treated as
an Involuntary Termination by reason of this Section 4(e) only if Executive
voluntarily separates from service from the Company within ninety (90) days
following the end of the 90-day period during which D&O Coverage is not
maintained. The foregoing good reason provision is intended to qualify under
Treasury Regulations Section 1.409A-1(n)(2) to be treated as an involuntary
separation from service, and shall be interpreted and administered consistently
therewith.

4. The penultimate sentence of Section 8(b)(i) of the Employment Agreement is
amended and restated to read as follows:

In addition, the Company shall (A) continue to pay to the Executive his Annual
Salary as scheduled for a period of nine (9) months following the Severance
Date, as his sole severance compensation benefit; provided that such payments
will be paid in accordance with the Company’s payroll dates in effect on the
Severance Date, and such payment dates will not be affected by any subsequent
change in the Company’s payroll practices, and (B) provided that Executive is
eligible for and timely elects continuation of his health insurance benefits
pursuant to COBRA, for a period of nine (9) months following the Severance Date,
the Company shall pay COBRA premiums in order for Executive to maintain medical
insurance coverage at the level in effect on the Severance Date; provided,
however, that the Company’s obligation to pay Executive’s COBRA premiums will
cease immediately in the event Executive becomes eligible for group health
insurance during such nine (9) month period, and Executive agrees to promptly
notify the Company if he becomes eligible to be covered by group health
insurance during such period.

5. Section 8(b)(ii) of the Employment Agreement is amended by inserting the
following sentence at the end thereof:

If the Executive has not executed and delivered the release referenced in the
first sentence of this Section 8(b)(ii) with all periods for revocation thereof
expired as of the date that is sixty (60) days after the Severance Date
(“Required Release Date”), the Executive shall forfeit the right to receive the
foregoing severance compensation. Any severance compensation that is not
deferred compensation within the meaning of Section 409A shall commence upon the
second payroll date following the first date on which the release is executed
and delivered with all periods for revocation thereof expired (the “Release
Effective Date”), and continue for the remaining term of the nine month
severance period after the Severance Date; provided that such first payment
shall include all such amounts that otherwise would have been paid prior to the
Release Effective Date had the severance compensation commenced on the first
payroll date following the Severance Date. Subject to Section 8(b)(iii),
payments of severance compensation that constitute deferred compensation within
the meaning of Section 409A shall commence on the second payroll date after the
Required Release Date (regardless of when the Release Effective Date occurs);
and continue for the remaining term of the nine month severance period after the
Severance Date; provided that such first payment shall include all such amounts
that otherwise would have been paid prior to the Required Release Date had the
severance compensation commenced on the first payroll date following the
Severance Date.

 

2



--------------------------------------------------------------------------------

6. The Employment Agreement is amended by adding the following as new
Section 8(b)(iii) thereof:

(iii) Specified Employee. Notwithstanding anything to the contrary in this
Agreement, if Executive is a “specified employee” (as determined by the Company
under Section 409A) on the Severance Date, to the extent that Executive is
entitled to receive any benefit or payment upon such separation from service
under this Agreement that constitutes deferred compensation within the meaning
of Section 409A before the date that is six (6) months after the Severance Date,
such benefits or payments shall not be provided or paid to Executive on the date
otherwise required to be provided or paid. Instead, all such amounts shall be
accumulated and paid in a single lump sum to Executive on the first business day
after the date that is six (6) months after the Severance Date (or, if earlier,
within fifteen (15) days following Executive’s date of death). All benefits or
payments otherwise required to be provided or paid on or after the date that is
six (6) months after the Severance Date shall not be affected by this
Section 8(b)(iii). Prior to the imposition of the six month delay as set forth
in this Section 8(b)(iii), it is intended that (i) each installment under this
Agreement be regarded as a separate “payment” for purposes of Section 409A, and
(ii) all benefits or payments provided under this Agreement satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A
provided under Treasury Regulations Sections 1.409A-1(b)(4) (short-term
deferral) or 1.409A-1(b)(9) (certain separation pay plans). This
Section 8(b)(iii) is intended to comply with the requirements of
Section 409A(a)(2)(B)(i) of the Code.

7. The Employment Agreement is amended by adding the following as new Section 13
thereof:

13. Tax Matters.

(a) Reimbursement and In-Kind Benefits. To the extent this Agreement provides
for reimbursements of expenses incurred by Executive or in-kind benefits the
provision of which are not exempt from the requirements of Section 409A, the
following terms apply with respect to such reimbursements or benefits: (1) the
reimbursement of expenses or provision of in-kind benefits will be made or
provided only during the term of employment hereunder, or other period of time
specifically provided herein; (2) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a taxable year will not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year; (3) all reimbursements will be made upon
Executive’s request in accordance with the Company’s normal policies but no
later than the last day of the calendar year immediately following the calendar
year in which the expense was incurred; and (4) the right to the reimbursement
or the in-kind benefit will not be subject to liquidation or exchange for
another benefit.

(b) Section 409A; Liability for Taxes. The parties intend for this Agreement to
conform in all respects to the requirements under Section 409A or an exemption
thereto. Accordingly, the parties intend for this Agreement to be interpreted,
construed, administered and applied in a manner as shall meet and comply with
the requirements of Section 409A or an exemption thereto. Notwithstanding any
other provision of this Agreement, none of the Company, its subsidiaries or
affiliates or any individual acting as a director, officer, employee, agent or
other representative of the Company or a subsidiary or affiliate shall be liable
to Executive or any other person for any claim, loss, liability or expense
arising out of any interest, penalties or additional taxes due by Executive or
any other person as a result of this Agreement or the administration thereof not
satisfying any of the requirements of Section 409A.

 

3



--------------------------------------------------------------------------------

8. Except as expressly amended by this Amendment, all other terms and conditions
of the Employment Agreement shall remain in full force and effect.

9. The parties may execute this Amendment in counterparts. Each executed
counterpart will constitute an original document, and all executed counterparts,
together, will constitute the same agreement.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

IN WITNESS WHEREOF, the Company and Executive have executed this Amendment
effective as of the date first set forth above.

 

WITNESSES:    

SRI/SURGICAL EXPRESS, INC.,

a Florida corporation

/s/ Ray Reilly     By:   /s/ Gerald Woodard       Name:   Gerald Woodard      
Title:   CEO WITNESSES:     “EXECUTIVE” /s/ Ray Reilly     /s/ Wallace D. Ruiz  
    WALLACE D. RUIZ      

 

5